DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sesser et al. (US 8,991,724. Sesser hereafter).
The term “spider” of the spider ingress opening and spider barrier, recited in lines 8 and 9 of claim 20, are not given any patentable weight because the term is merely used as an intended use of the ingress opening and the barrier. 
With respect to claim 20, Sesser discloses a sprinkler (Figs. 8-11, especially embodiment in Figs. 10 and 11) comprising:
a sprinkler body (284); 
a nozzle (310) associated with a lower end of the sprinkler body with water flow into the nozzle coming from below the nozzle; 
a deflector plate assembly (280) supported in the sprinkler body above the nozzle and including a deflector plate (307) at an upstream end facing the nozzle and a counterbalance weight (348. 348 is not explicitly identified as a counterbalance weight, however its weight seems to act as a counterbalance weight) at a downstream end; 
at least one spider ingress opening (lower opening of 322 and upper opening of 320) adjacent the deflector plate assembly; and 
a spider barrier (322, 364 and 328) defining an enclosure (refuge) directly over the at least one spider ingress opening, the spider barrier being configured to (capable of) permit spider ingress upward through the at least one spider ingress opening directly into the spider barrier while preventing spider access or contact with parts (324 and 350) of the deflector plate assembly.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A sprinkler comprising: a sprinkler body; a nozzle associated with one end of the sprinkler body; a cap secured to or integral with an opposite end of the sprinkler body, the cap including a central opening, the plurality of spider ingress openings being in the form of a discrete windows, wherein the cap comprises a lower ledge radially outward of the central opening, and wherein the plurality of spider ingress openings are provided in the lower ledge; a deflector plate assembly supported by the cap and including a deflector plate at an upstream end facing the nozzle, the lower ledge defining a floor of the enclosure and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 20 has been considered but are moot because the arguments do not apply to the reference being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 25, 2021